DETAILED ACTION

	This action is in response to claims filed 27 November 2018 for application 16/201,393. Currently claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 27 November 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the one or more computer- readable tangible storage devices" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously recites only computer readable storage devices.
Claim 10 recites the limitation "the computer program product" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-19 are dependent from Claim 10 and so inherit the same issue as explained above.
Claims 18 and 19 recites the limitation "the computer usable code" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, 7, 9, 10, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham et al (WO 2007020466 A2) in view of Martens et al (US 20140229164 A1).
Regarding claim 1, Kirkham teaches: A method comprising: training, using a first set of training data, to produce a machine learning model to generate an output based on an input (Alternatively or in addition, at least one neural network may have a plurality of neurons and at least one function processor, the function processor being operable to receive an output from at least one of the plurality of neurons and to provide a processor output in dependence upon the received output, and the method may further [Page 20 Lines 28-33] comprise: receiving a first set of training data in the neural network [Page 21 Lines 1,2]); training, using a second set of training data, to produce a second model to generate the output based on the input (receiving a second set of training data in the function processor, the function processor being operative to adopt a trained response characteristic in dependence upon the received second set of training data  [Page 21 Lines 5-8]);
However, Kirkham does not explicitly disclose: receiving a query to explain a decision-making process of the machine learning model; and producing, in response to the query, an explanation of the decision-making process of the second model.
Martens teaches, in an analogous system: receiving a query to explain a decision-making process of the machine learning model; and producing, in response to the query, an explanation of the decision-making process of the second model (Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision or a developer is examining model performance on historical cases. Alternatively, a developer may be exploring decision-making performance by giving the system a set of theoretical test cases. In both scenarios, it is necessary for the system to provide explanations for specific individual cases [0026]. Exemplary hyperexplanations can be provided. The exemplary hyperexplanations have some basis in the document classification models being statistical models learned from data, and thus can be subject to the main challenges of machine learning: [0184]. Note: Question corresponds to query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to justify decisions with an explanation when questioned. One would have been motivated to do this modification because doing so would give the benefit of making every decision that the system actually makes understood as taught by Martens paragraph [0027].
Regarding claim 2, Kirkham teaches: The method of claim 1, wherein the first set of training data comprises (comprise: receiving a first set of training data [Page 21 Line 1]).
However, Kirkham does not explicitly disclose: a set of data elements, each element including a corresponding category label.
Martens teaches, in an analogous system: a set of data elements, each element including a corresponding category label (Classification models can be generated using a training set of labeled documents [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use labels. One would have been motivated to do this modification because doing so would give the benefit of mapping it to a score representing the likelihood of belonging to the class as taught by Martens paragraph [0079].
Regarding claim 7, Kirkham teaches: The method of claim 1, wherein the machine learning model is a neural network (The present invention may be applied in the fields of machine learning, artificial intelligence, neural networks [Page 16 Lines 30-32]).
Regarding claim 9, Kirkham teaches: The method of claim 1, wherein the method is embodied in a computer program product comprising one or more computer- readable storage devices and computer-readable program instructions which are stored on the one or more computer- readable tangible storage devices and executed by one or more processors (According to a third aspect of the present invention, there is provided a computer program comprising program instructions for causing a computer to perform the method of the second aspect of the present invention. More specifically, the computer program may be at least one of: embodied on at least one of a record medium, stored in a computer memory, embodied in a read-only memory [Page 17 Lines 28-31, Page 18 Lines 1-4]. comprises a data processor [Abstract]).
Regarding claim 10, Kirkham teaches: A computer usable program product for generating result explanations for neural networks, the computer program product comprising a computer-readable storage device, and program instructions stored on the storage device, the stored program instructions comprising: (According to a third aspect of the present invention, there is provided a computer program comprising program instructions for causing a computer to perform the method of the second aspect of the present invention. More specifically, the computer program may be at least one of: embodied on at least one of a record medium, stored in a computer memory, embodied in a read-only memory [Page 17 Lines 28-31, Page 18 Lines 1-4]): program instructions to train, using a first set of training data, to produce a machine learning model to generate an output based on an input (Alternatively or in addition, at least one neural network may have a plurality of neurons and at least one function processor, the function processor being operable to receive an output from at least one of the plurality of neurons and to provide a processor output in dependence upon the received output, and the method may further [Page 20 Lines 28-33] comprise: receiving a first set of training data in the neural network [Page 21 Lines 1,2]); program instructions to train, using a second set of training data, to produce a second model to generate the output based on the input (receiving a second set of training data in the function processor, the function processor being operative to adopt a trained response characteristic in dependence upon the received second set of training data  [Page 21 Lines 5-8]).
However, Kirkham does not explicitly disclose: program instructions to receive a query to explain a decision-making process of the machine learning model; and program instructions to produce, in response to the query, an explanation of the decision-making process of the second model.
Martens teaches, in an analogous system: program instructions to receive a query to explain a decision-making process of the machine learning model; and program instructions to produce, in response to the query, an explanation of the decision-making process of the second model (Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision or a developer is examining model performance on historical cases. Alternatively, a developer may be exploring decision-making performance by giving the system a set of theoretical test cases. In both scenarios, it is necessary for the system to provide explanations for specific individual cases [0026]. Exemplary hyperexplanations can be provided. The exemplary hyperexplanations have some basis in the document classification models being statistical models learned from data, and thus can be subject to the main challenges of machine learning: [0184]. Note: Question corresponds to query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to justify decisions with an explanation when questioned. One would have been motivated to do this modification because doing so would give the benefit of making every decision that the system actually makes understood as taught by Martens paragraph [0027].
Regarding claim 11, Kirkham teaches: The computer usable program product of claim 10, wherein the first set of training data comprises (comprise: receiving a first set of training data [Page 21 Line 1]).
However, Kirkham does not explicitly disclose: a set of data elements, each element including a corresponding category label.
Martens teaches, in an analogous system: a set of data elements, each element including a corresponding category label (Classification models can be generated using a training set of labeled documents [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use labels. One would have been motivated to do this modification because doing so would give the benefit of mapping it to a score representing the likelihood of belonging to the class as taught by Martens paragraph [0079].
Regarding claim 16, Kirkham teaches: The computer usable program product of claim 10, wherein the machine learning model is a neural network (The present invention may be applied in the fields of machine learning, artificial intelligence, neural networks [Page 16 Lines 30-32]).
Regarding claim 20, Kirkham teaches: A computer system for generating result explanations for neural networks, the computer system comprising a processor, a computer-readable memory, and a computer- readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising (According to a third aspect of the present invention, there is provided a computer program comprising program instructions for causing a computer to perform the method of the second aspect of the present invention. More specifically, the computer program may be at least one of: embodied on at least one of a record medium, stored in a computer memory, embodied in a read-only memory [Page 17 Lines 28-31, Page 18 Lines 1-4]. comprises a data processor [Abstract]): program instructions to train, using a first set of training data, to produce a machine learning model to generate an output based on an input (Alternatively or in addition, at least one neural network may have a plurality of neurons and at least one function processor, the function processor being operable to receive an output from at least one of the plurality of neurons and to provide a processor output in dependence upon the received output, and the method may further [Page 20 Lines 28-33] comprise: receiving a first set of training data in the neural network [Page 21 Lines 1,2]); program instructions to train, using a second set of training data, to produce a second model to generate the output based on the input (receiving a second set of training data in the function processor, the function processor being operative to adopt a trained response characteristic in dependence upon the received second set of training data  [Page 21 Lines 5-8]).
However, Kirkham does not explicitly disclose: program instructions to receive a query to explain a decision-making process of the machine learning model; and program instructions to produce, in response to the query, an explanation of the decision-making process of the second model.
Martens teaches, in an analogous system: program instructions to receive a query to explain a decision-making process of the machine learning model; and program instructions to produce, in response to the query, an explanation of the decision-making process of the second model (Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision or a developer is examining model performance on historical cases. Alternatively, a developer may be exploring decision-making performance by giving the system a set of theoretical test cases. In both scenarios, it is necessary for the system to provide explanations for specific individual cases [0026]. Exemplary hyperexplanations can be provided. The exemplary hyperexplanations have some basis in the document classification models being statistical models learned from data, and thus can be subject to the main challenges of machine learning: [0184]. Note: Question corresponds to query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to justify decisions with an explanation when questioned. One would have been motivated to do this modification because doing so would give the benefit of making every decision that the system actually makes understood as taught by Martens paragraph [0027].

Claims 3-6, 8, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham et al (WO 2007020466 A2) in view of Martens et al (US 20140229164 A1) and further in view of Aslan et al (US 20170132528 A1).
Regarding claim 3, the system of Kirkham and Martens teaches: The method of claim 2, first set of training data (a first set of training data in the neural network [Kirkham Page 21 Lines 1,2]).
However, the system of Kirkham and Martens does not explicitly disclose: filtering the... training data to remove the corresponding category label from the set of data elements to produce a filtered set of training data.
Aslan teaches, in an analogous system: filtering the... training data to remove the corresponding category label from the set of data elements to produce a filtered set of training data (the training data 104 can be utilized by “throwing away” labels, if necessary, and processing the unlabeled training data 104 [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Aslan to throw away labels. One would have been motivated to do this modification because doing so would give the benefit of helping each model learn how the other model thinks, which factors into its own training as taught by Aslan paragraph [0032].
Regarding claim 4, Kirkham teaches: The method of claim 3, further comprising: generating, using the machine learning model, the second set of training data ..., the second set of training data comprising the set of data elements, each element (The present invention may be applied in the fields of machine learning [Page 16 Lines 30,31]. received second set of training data [Page 21 Line 8]).
However, Kirkham does not explicitly disclose: based on the filtered set of training data and including a generated category label.
Martens teaches, in an analogous system: including a generated category label (the predicted label [0079]. Note:  predicted label corresponds to the generated category label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use predicted labels. One would have been motivated to do this modification because doing so would give the benefit of assessing the performance of the model by comparing the true label with the predicted label as taught by Martens paragraph [0079].
Aslan teaches, in an analogous system: based on the filtered set of training data (the training data 104 can be utilized by “throwing away” labels, if necessary, and processing the unlabeled training data 104 [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Aslan to throw away labels. One would have been motivated to do this modification because doing so would give the benefit of helping each model learn how the other model thinks, which factors into its own training as taught by Aslan paragraph [0032].
Regarding claim 5, Kirkham teaches: The method of claim 4, training to produce the second model further comprising:  from the second set of training data, from the first set of training data (as shown above).
However, Kirkham does not explicitly disclose: comparing a generated category label... to a category label.
Martens teaches, in an analogous system: comparing a generated category label... to a category label (comparing the true label with the predicted label [0079]. Note:  predicted label corresponds to the generated category label and true label corresponds to category label from the first set of training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to compare true label with predicted label. One would have been motivated to do this modification because doing so would give the benefit of assessing the performance of the model as taught by Martens paragraph [0079].
Regarding claim 6, Martens teaches: The method of claim 5, further comprising: generating, in response to the generated category label differing from the category label, a new set of training data, the new set of training data comprising the generated category label and the corresponding data element (replace the given class labels of data instances with those provided (e.g., predicted) by the black box model. By applying a rule or tree induction technique on this new data set, the resulting model is a comprehensible tree or rule set that can explain the functioning of the black box model [0084]. Note: The given class labels corresponds to the category label, provided/predicted label corresponds to the generated category label and new data set corresponds to new set of training data).
Regarding claim 8, the system of Kirkham and Martens teaches: The method of claim 1 (as shown above).
However, the system of Kirkham and Martens does not explicitly disclose: wherein the second model is a decision tree.
Aslan teaches, in an analogous system: wherein the second model is a decision tree (the second model 102 can comprise a boosted decision tree [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Aslan to use decision tree as the second model. One would have been motivated to do this modification because doing so would give the benefit of the first model and the second model differing in their architectures with one having a computational advantage over the other in a given scenario as taught by Aslan paragraph [0045].
Regarding claim 12, the system of Kirkham and Martens teaches: The computer usable program product of claim 11, the stored program instructions further comprising: program instructions ...the first set of training data (a first set of training data in the neural network [Kirkham Page 21 Lines 1,2]).
However, the system of Kirkham and Martens does not explicitly disclose: to filter ... to remove the corresponding category label from the set of data elements to produce a filtered set of training data.
Aslan teaches, in an analogous system: to filter ... to remove the corresponding category label from the set of data elements to produce a filtered set of training data (the training data 104 can be utilized by “throwing away” labels, if necessary, and processing the unlabeled training data 104 [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Aslan to throw away labels. One would have been motivated to do this modification because doing so would give the benefit of helping each model learn how the other model thinks, which factors into its own training as taught by Aslan paragraph [0032].
Regarding claim 13, Kirkham teaches: The computer usable program product of claim 12, the stored program instructions further comprising: program instructions to generate, using the machine learning model, the second set of training data ..., the second set of training data comprising the set of data elements, each element (The present invention may be applied in the fields of machine learning [Page 16 Lines 30,31]. received second set of training data  [Page 21 Line 8]).
However, Kirkham does not explicitly disclose: based on the filtered set of training data and including a generated category label.
Martens teaches, in an analogous system: including a generated category label (the predicted label [0079]. Note:  predicted label corresponds to the generated category label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use predicted labels. One would have been motivated to do this modification because doing so would give the benefit of assessing the performance of the model by comparing the true label with the predicted label as taught by Martens paragraph [0079].
Aslan teaches, in an analogous system: based on the filtered set of training data (the training data 104 can be utilized by “throwing away” labels, if necessary, and processing the unlabeled training data 104 [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Aslan to throw away labels. One would have been motivated to do this modification because doing so would give the benefit of helping each model learn how the other model thinks, which factors into its own training as taught by Aslan paragraph [0032].
Regarding claim 14, Kirkham teaches: The computer usable program product of claim 13, the stored program instructions further comprising: program instructions to ...from the second set of training data ... from the first set of training data (as shown above).
However, Kirkham does not explicitly disclose: compare a generated category label... to a category label.
Martens teaches, in an analogous system: compare a generated category label... to a category label (comparing the true label with the predicted label [0079]. Note:  predicted label corresponds to the generated category label and true label corresponds to category label from the first set of training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to compare true label with predicted label. One would have been motivated to do this modification because doing so would give the benefit of assessing the performance of the model as taught by Martens paragraph [0079].
Regarding claim 15, Kirkham teaches: The computer usable program product of claim 14, the stored program instructions further comprising: program instructions to generate (as shown above) and program instructions to re-train (a re-training process [Page 13 Line 13]).
However, Kirkham does not explicitly disclose: in response to the generated category label differing from the category label, a new set of training data, the new set of training data comprising the generated category label and the corresponding data element; in response to generating a new set of training data, the second model using the new set of training data.
Martens teaches, in an analogous system: in response to the generated category label differing from the category label, a new set of training data, the new set of training data comprising the generated category label and the corresponding data element (replace the given class labels of data instances with those provided (e.g., predicted) by the black box model. By applying a rule or tree induction technique on this new data set, the resulting model is a comprehensible tree or rule set that can explain the functioning of the black box model [0084]. Note: The given class labels corresponds to the category label, provided/predicted label corresponds to the generated category label and new data set corresponds to new set of training data); in response to generating a new set of training data, the second model using the new set of training data (By applying a rule or tree induction technique on this new data set, the resulting model is a comprehensible tree or rule set that can explain the functioning of the black box model [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use new data set with predicted label. One would have been motivated to do this modification because doing so would give the benefit of explaining the functioning of the black box model as taught by Martens paragraph [0084].
Regarding claim 17, the system of Kirkham and Martens teaches: The computer usable program product of claim 10 (as shown above).
However, the system of Kirkham and Martens does not explicitly disclose: wherein the second model is a decision tree.
Aslan teaches, in an analogous system: wherein the second model is a decision tree (the second model 102 can comprise a boosted decision tree [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Aslan to use decision tree as the second model. One would have been motivated to do this modification because doing so would give the benefit of the first model and the second model differing in their architectures with one having a computational advantage over the other in a given scenario as taught by Aslan paragraph [0045].

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham et al (WO 2007020466 A2) in view of Martens et al (US 20140229164 A1) and further in view of Chandrasekaran et al (US 20180129704 A1).
Regarding claim 18, the system of Kirkham and Martens teaches: The computer usable program product of claim 10, wherein the computer usable code is stored in a computer readable storage device (as shown above).
However, the system of Kirkham and Martens does not explicitly disclose: in a data processing system and wherein the computer usable code is transferred over a network from a remote data processing system.
Chandrasekaran teaches, in an analogous system: and wherein the computer usable code is transferred over a network from a remote data processing system (Those instructions or code may be stored in a computer readable storage medium in a data processing system after being downloaded over a network from a remote data processing system [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Chandrasekaran to download code from a remote data processing system. One would have been motivated to do this modification because doing so would give the benefit of allowing the code to be used within the remote system as taught by Chandrasekaran paragraph [0082].
Regarding claim 19, the system of Kirkham and Martens teaches: The computer usable program product of claim 10, wherein the computer usable code is stored in a computer readable storage device (as shown above).
However, the system of Kirkham and Martens does not explicitly disclose: in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
Chandrasekaran teaches, in an analogous system: in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Or, those instructions or code may be stored in a computer readable storage medium in a server data processing system and adapted to be downloaded over a network to a remote data processing system for use in a computer readable storage medium within the remote system [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Chandrasekaran to download code to a remote data processing system. One would have been motivated to do this modification because doing so would give the benefit of allowing the code to be used within the remote system as taught by Chandrasekaran paragraph [0082].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Beigi et al  (US 20180293510 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122